Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 6/9/20. As directed, Claims 1 have been amended, claims 21-22 added, and claims 9,15-20 cancelled. Thus claims 1-8,10-14,21-22 are presently pending in this application, with claim 14 remaining withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeno (JP H04160130A).
Regarding claim 1, Takeno discloses a method of resistance spot welding (see Abstract, Fig. 1A) comprising: 
, wherein the first metal sheet and the second metal sheet each comprise an aluminum alloy (see Page 2 of translation, which describes the “core material” for the sheets containing Al and other metals), and wherein at least one of the first metal sheet and the second metal sheet (here, both) is a fusion alloy comprising a core (the Al-alloy core of 2 and 2’) and at least one outer layer (5 and 5’), wherein the core comprises a first aluminum alloy (see Page 2 of translation, which describes the “core material” for the sheets containing Al and other metals) and the at least one outer layer comprises a second aluminum alloy that is different from the first aluminum alloy (see Page 2, which describes the alloy for the core being JIS A5051,5182,2036,6009,6010 “and the like” and the aluminum alloy “for skin material” (the outer layer) may be “for example, JIS A1100, 3003, 3203” (see Page 152, Col. 2 of the original document) or others, and that “[i]t is preferable that the composition [of the outer layer] is different from that of the material [the core material]”); 

    PNG
    media_image1.png
    176
    456
    media_image1.png
    Greyscale

positioning the two electrodes on opposing surfaces of the first metal sheet and the second metal sheet (Fig. 1A); and 
a current (Page 3, second to last paragraph) to the first metal sheet and the second metal sheet through the two electrodes (Fig. 1A) to form a weld (6) having at least a minimum weld size (herein defined as the size of weld 6 in Fig. 1A) to join the first metal sheet with the second metal sheet, wherein the current is selected from a weld envelope comprising a minimum current and a maximum current (here, the current is defined as the minimum current and therefore is selected from a weld envelope comprising a minimum and maximum current), wherein the minimum current is a current sufficient to melt the first aluminum alloy and the second aluminum alloy (melts to form weld 6).
Regarding the limitation, “and wherein the weld envelope is increased compared to a weld envelope for a monolithic metal sheet that comprises the first aluminum alloy but does not include the at least one outer layer with the second aluminum alloy,” this is taken to be the intended result of the above steps and not an active step in its own right. It is reasonably assumed that a method which satisfies all of the above steps will also have this result. (Furthermore, see Figs. 1B and 2B, which compare the temperature profiles of the invention of Takeno in 1B compared with that of the prior art in 2B, the latter lacking the outer layer. The temperature profile of Fig. 1B has a broader peak thus reasonably resulting in an increased weld envelope).
Regarding claim 2, Takeno discloses the first aluminum alloy being one of a 2xxx series aluminum alloy, a 5xxx series aluminum alloy, or a 6xxx series aluminum alloy (JIS A5051,5182,2036,6009,6010, on Page 152, Col. 2 of the original document), and the second aluminum alloy is selected from a group consisting of a lxxx series aluminum alloy or a 3xxx series aluminum alloy, (JIS A1100, 3003, 3203; see Page 152, Col. 2 of the original document).
Regarding claim 5, Takeno discloses the minimum current is within a weld envelope of currents, and wherein the weld envelope includes a minimum current sufficient for forming the minimum weld size and a maximum current sufficient for forming the minimum weld size (as defined above, Takeno discloses a current which is defined as the minimum current sufficient for forming the minimum weld size).  
Regarding claim 10, Takeno discloses the first metal sheet and the second metal sheet are both fusion alloys (Fig. 1A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeno in view of Doira et al. (US 2008/0102308 A1, hereinafter “Doira”).
Regarding claim 3, Takeno discloses the method set forth above but fails to disclose the claimed alloys. However Doira teaches a method of resistance spot welding wherein a first aluminum alloy is 6111 (Par. 0041) and a second aluminum alloy is a 4000 series alloy (Par. 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Takeno by replacing the first aluminum alloy with a 6111 alloy and the second aluminum alloy with a 4000 series alloy as taught by Doira because this amounts to a simple substitution of one type of aluminum alloy for another with . 
Claims 4, 8, 11-13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeno in view of Spinella (US 2013/0189023 A1).
Regarding claim 4, Takeno discloses the method set forth above but fails to disclose the thickness of the first and second Al alloys. However, Spinella teaches, in a method of spot welding, an Al-alloy sheet with a first and second alloy making the core and outer layer respectively (a plated aluminum alloy, Par. 0013) where the first aluminum alloy is about 80%-90% of a thickness of the fusion alloy and wherein the second aluminum alloy is about 10%-20% of the thickness of the fusion alloy (Pars. 0100-0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Takeno by configuring the relative thicknesses to be those disclosed by Spinella because the thickness of the clad is known in the art as a result-effective variable since it affects the performance of the end product (different clad thicknesses would be chosen for different purposes), and thus optimizing the thickness amounts to optimizing a result-effective variable.
Regarding claim 8, Takeno discloses the method set forth above but fails to disclose the first Al alloy having a greater melting point than the second. However, Spinella teaches a first aluminum alloy having a melting point that is greater than a melting point of a second aluminum alloy (Par. 0013 discloses a core of 6xxx series aluminum clad with a 4xxx series al alloy, and 6xxx generally has a lower melting point than 4xxx series).   Selecting the above alloys for the alloys would have been obvious to one of ordinary skill in the art before the effective 
Regarding claims 11-13, Takeno fails to disclose the time period for which the weld current is applied. However, Spinella teaches a time period for which the minimum current is applied being between 1 millisecond and 2 seconds (Par. 0061). Spinella alternately teaches a time period between 100 milliseconds and 150 milliseconds (Par. 0061: “at least about 100 milliseconds”) or between 400 milliseconds and 2 seconds (“at least about 400 milliseconds…at least about 800 milliseconds”). Selecting one of these times for the time period for which welding current is applied would have been obvious to one of ordinary skill before the effective filing date because weld current application time affects heat input to the weld and thus weld size and other characteristics, as is well known in the art, and thus this amounts to optimizing a result-effective variable.  
Regarding claim 22, Takeno as modified by Spinella discloses the method substantially as set forth with respect to claims 1 and 8, above.
Claims 6-7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeno.
Regarding claim 6, Takeno discloses a first aluminum alloy which may be a 2036, 5051, or 5182 alloy (see claim 1 above) and a second aluminum alloy which may be a 1100 or 3003 alloy (claim 1 above). The selection of any of these alloys results in the first aluminum alloy having a melting point that is lower than a melting point of the second aluminum alloy (see “Al alloy melting points” document--note that as this document lists physical properties of the above-cited alloys, it need not comply with a certain date as these are inherent physical 
Regarding claim 7, Takeno discloses a first aluminum alloy which may be a 6009 or 6010 alloy (see claim 1 above) and a second aluminum alloy which may be a 1100 or 3003 alloy (claim 1 above). The selection of any of these alloys results in the first aluminum alloy having a melting point that is substantially equal to a melting point of the second aluminum alloy (see “Al alloy melting points” document--note that as this document lists physical properties of the above-cited alloys, it need not comply with a certain date as these are inherent physical properties).  Selecting the above alloys from the listed alloys of Takeno would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because this amounts to selecting two alloys from a limited list of alloys supplied by Takeno, and is readily performed by one of ordinary skill in the art.
Regarding claim 21, Takeno discloses applying a “pressing force of 300kg” (i.e., 300 kgf. See Page 4 of translation, last line). This is equivalent to approximately 661 lbf. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed 6/9/20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761